NOTICE OF ALLOWABILITY
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the prior art of record does not disclose a double hinge type parking brake device comprising: a fixing bracket of which one end is fixed to a floor panel of a vehicle; a lever of which one end is rotatably installed on the other end of the fixing bracket by a driving shaft; a driving member which is located on an outer side surface of one end of the lever by fixing one end of the driving shaft through a central portion and has a driving gear formed on the outer peripheral surface; a rotational force transfer member of which one end is fixed to one end of a rotational shaft transfer shaft installed rotatably on the fixing bracket so as to be located below the driving shaft and which has a rotational force transfer gear formed on an outer peripheral surface so as to gear-engage with the driving gear of the driving member; an operating shaft bracket which has one end fixable to the floor panel to be located at one side of the fixing bracket; an operating shaft of which one end and the other end are rotatably provided on the fixing bracket and the operating shaft bracket to be located below the rotational shaft transfer shaft;  2PRELIMINARY AMENDMENTAttorney Docket No.: Q251183 Appln. No.: Not Yet Assigned an operating member which is fixed and installed on the operating shaft and has an operating gear formed on the outer peripheral surface to engage with the rotational force transfer gear of the rotational force transfer member; and a cable guide which is located at one side of the operating member and fixed and installed on the operating shaft to fix a cable rod having an equalizer and to operate a cable correspondingly to operating the lever.
Oh Sang Kyu (KR 10-2010-0031331) is considered the closest prior art of record.  Oh Sang Kyu discloses a parking brake device comprising a fixing bracket (260) of which one end is fixed to a floor panel of a vehicle; a lever (200) of which one end is rotatably installed on the other end of the fixing bracket by a driving shaft; a driving member (see machine translation, page 3, lines 103-105; element on lever connected to (220)) which is located on an outer side surface of one end of the lever by fixing one end of the driving shaft through a central portion (see FIG. 1); a see FIG. 1); an operating shaft (300) of which one end and the other end are rotatably provided on the fixing bracket and the operating shaft bracket (see FIG. 1);2PRELIMINARY AMENDMENTAttorney Docket No.: Q251183 Appln. No.: Not Yet Assignedan operating member (40) which is fixed and installed on the operating shaft (see FIG. 1); and a cable guide (44) which is located at one side of the operating member and fixed and installed on the operating shaft to fix a cable rod having an equalizer and to operate a cable correspondingly to operating the lever (see FIG. 1).
Oh Sang Kyu does not disclose that the driving member has a driving gear formed on the outer peripheral surface; does not disclose that the rotational force transfer member of which one end is fixed to one end of a rotational shaft transfer shaft installed rotatably on the fixing bracket so as to be located below the driving shaft and which has a rotational force transfer gear formed on an outer peripheral surface so as to gear-engage with the driving gear of the driving member; and does not disclose that the operating member has an operating gear formed on the outer peripheral surface to engage with the rotational force transfer gear of the rotational force transfer member.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
January 13, 2022